 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT is made and entered into as of the 25th day of
October, 2010 (the “Agreement”), by and between CHINA INFRASTRUCTURE
CONSTRUCTION CORPORATION, a Colorado corporation (the “Company”), having its
principal place of business at Shidai Caifu Tiandi Suite 1906-1909, 1 Hangfeng
Road Fengtai District, Beijing, China 100070, and John Bai (the “Employee”,
Canada Passport No.:JQ774009), with an address at Huamao Apartment Building 7
Room 1207, 89 Jianguo Road Chaoyang District, Beijing, China 100026
(collectively the “Parties”).


WITNESSETH:
 
WHEREAS, Employee has represented that he has the experience, background and
expertise necessary to enable him to be the Company’s Chief Financial Officer;
and
 
WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Employee as its Chief Financial Officer,
and Employee wishes to be so employed, in each case, upon the terms hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:
 
1.    DEFINITIONS. As used herein, the following terms shall have the following
meanings:
 
1.1         “Affiliate” means any Person controlling, controlled by or under
common control with the Company.
 
1.2         “Board” means the Board of Directors of the Company.
 
1.3         “Common Stock” means the Company’s common stock with no par value.
 
1.4         “Cause” means (i) conviction of any crime whether or not committed
in the course of the Employee’s employment by the Company; (ii) Employee’s
refusal to carry out instructions of the Chief Executive Officer or the Board
which are consistent with Employee’s role as Chief Financial Officer; or (iii)
the breach of any representation, warranty or agreement between Employee and
Company.
 
1.5         “Date of Termination” means (a) in the case of a termination for
which a Notice of Termination (as hereinafter defined in Section 5.3) is
required, 15 days from the date of actual receipt of such Notice of Termination
or, if later, the date specified therein, as the case may be, and (b) in all
other cases, the actual date on which the Employee’s employment terminates
during the Term of Employment (as hereinafter defined in Section 3) (it being
understood that nothing contained in this definition of “Date of Termination”
shall affect any of the cure rights provided to the Employee or the Company in
this Agreement).

 

--------------------------------------------------------------------------------

 

1.6         “Disability” means Employee’s inability to render, for a period of
three consecutive months, services hereunder due to his physical or mental
incapacity.
 
1.7         “Effective Date” means October 25, 2010.
 
1.8         “Person(s)” means any individual or entity of any kind or nature,
including any other person as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, and as used in Sections 13(d) and 14(d) thereof.
 
1.9          “Prospective Customer” shall mean any Person which has either (a)
entered into a nondisclosure agreement with the Company or any Company
subsidiary or Affiliate or (b) has within the preceding 12 months received a
currently pending and not rejected written proposal in reasonable detail from
the Company or any of the Company’s subsidiary or Affiliate.
 
2.    EMPLOYMENT.
 
2.1         Agreement to Employ. Effective as of the Effective Date, the Company
hereby agrees to employ Employee, and Employee hereby agrees to serve, subject
to the provisions of this Agreement, as an officer and employee of the Company.
 
2.2         Duties and Schedule. Employee shall serve as the Company’s Chief
Financial Officer and shall have such responsibilities as designated by the
Company’s Chief Executive Officer or the Board that are not inconsistent with
applicable laws, regulations and rules.  Employee shall report directly to the
Company’s Chief Executive Officer or the Board, or the Audit Committee thereof,
as circumstances may require.
 
3.    TERM OF EMPLOYMENT. Unless Employee’s employment shall sooner terminate
pursuant to Section 5, the Company shall employ Employee for a term commencing
on the Effective Date and ending on the one year anniversary thereof (the
“Term”). The first three months from the Effective Date shall be a probation
period (the “Probation Period”), during which the Employee shall be appointed as
the Company’s acting Chief Financial Officer. Subject to the review and approval
of the Board of the Employee’s performance at the end of Probation Period, the
Employee shall be appointed as the Company’s Chief Financial Officer, commencing
on the fourth month from the Effective Date. The term shall automatically renew
for an additional year unless either Party provides notice to the other that the
Term shall not continue within 30 days prior to the end of the prior Term. The
period during which Employee is employed pursuant to this Agreement shall be
referred to as the “Term” or the “Term of Employment”.
 
4.    COMPENSATION.
 
4.1         Salary. Employee’s salary during the Term shall be a gross amount of
$150,000 per annum or $12,500 per month (the “Salary”), payable monthly in
arrears from the Effective Date. All applicable withholding taxes and health
insurance shall be deducted from such payments.

 
2

--------------------------------------------------------------------------------

 

4.2         Options/Restricted Common Stock. The Company hereby grants 150,000
shares of options of the Company to the Employee at the exercise price of $3.9
per share to be vested pursuant to the Vesting Schedule provided in the Option
Grant Agreement as defined below.  The options to the Employee shall be
exclusively governed by the terms of the Non-Qualified Stock Option Agreement, a
form of which is attached hereto as Exhibit A (the “Option Grant Agreement”)
between the Company and the Employee.
 
4.3         Business Expenses. Employee shall be reimbursed by the Company for
all travel expenses incurred by Employee in the performance of his duties
hereunder on behalf of the Company, such expenses not to exceed $500 per month
without the prior written approval of the Company.
 
5.    TERMINATION.
 
5.1         Termination Due to Death or Disability.
 
  5.1.1  Death. This Agreement shall terminate immediately upon the death of
Employee.  Upon Employee’s death, Employee’s estate or Employee’s legal
representative, as the case may be, shall be entitled to Employee’s accrued and
unpaid Salary as of the date of Employee’s death, plus all other compensation
and benefits that were vested through the date of Employee’s death.
 
  5.1.2  Disability. In the event of Employee’s Disability, this Agreement shall
terminate and Employee shall be entitled to all other compensation and benefits
that were vested through the first date that a Disability has been determined.
 
5.2          Termination. Both the Company and the Employee may terminate the
employment hereunder by delivery of written notice to the other party at least
fifteen (15) working-days prior to termination date or with a shorter notice
period if agreed upon by the Parties provided, however, that in the event of a
breach of this Agreement by the Employee or an event which would constitute
“Cause,” the Company may immediately terminate this Agreement upon written
notice with no waiting period. Upon the effective date of termination under this
Section 5.2, Employee shall be entitled to all other compensation and benefits
that were vested through such effective date.
 
5.3          Notice of Termination.  Any termination of the Employment by the
Company or the Employee shall be communicated by a notice in accordance with
Section 8.4 of this Agreement (the “Notice of Termination”).
 
5.4          Payment. The Employee shall not be entitled to severance payments
upon any termination provided in Section 5 herein. Except as otherwise provided
in this Agreement, any payments to which the Employee shall be entitled under
this Section 5, including, without limitation, any economic equivalent of any
benefit, shall be made as promptly as possible following the Date of
Termination, but in no event more than 30 days after the Date of
Termination.  If the amount of any payment due to the Employee cannot be finally
determined within 30 days after the Date of Termination, such amount shall be
reasonably estimated on a good faith basis by the Company and the estimated
amount shall be paid no later than thirty (30) days after such Date of
Termination.  As soon as practicable thereafter, the final determination of the
amount due shall be made and any adjustment requiring a payment to Employee
shall be made as promptly as practicable.  The payment of any amounts under this
Section 5 shall not affect Employee’s rights to receive any workers’
compensation benefits.  Notwithstanding any provision to the contrary in this
Agreement, the vesting or termination of vested options shall be solely governed
by the terms of the Option Grant Agreement.

 
3

--------------------------------------------------------------------------------

 

6.    EMPLOYEE’S REPRESENTATIONS. The Employee represents and warrants to the
Company that: (a) he is subject to no contractual, fiduciary or other obligation
which may affect the performance of his duties under this Agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this Agreement; and (c) his employment with the
Company will not require him to use or disclose proprietary or confidential
information of any other person or entity.
 
7.    NON-COMPETITION ; NON-DISCLOSURE; INVENTIONS.
 
7.1         Trade Secrets. Employee acknowledges that his employment position
with the Company is one of trust and confidence. Employee further understands
and acknowledges that, during the course of Employee's employment with the
Company, Employee will be entrusted with access to certain confidential
information, specialized knowledge and trade secrets which belong to the
Company, or its subsidiaries, including, but not limited to, their methods of
operation and developing customer base, its manner of cultivating customer
relations, its practices and preferences, current and future market strategies,
formulas, patterns, patents, devices, secret inventions, processes, compilations
of information, records, and customer lists, all of which are regularly used in
the operation of their business and which Employee acknowledges have been
acquired, learned and developed by them only through the expenditure of
substantial sums of money, time and effort, which are not readily ascertainable,
and which are discoverable only with substantial effort, and which thus are the
confidential and the exclusive Property of the Company and its subsidiaries
(hereinafter “Trade Secrets”). Employee covenants and agrees to use his best
efforts and utmost diligence to protect those Trade Secrets from disclosure to
third parties.  Employee further acknowledges that, absent the protections
afforded the Company and its subsidiaries in Section 7, Employee would not be
entrusted with any of such Trade Secrets. Accordingly, Employee agrees and
covenants (which agreement and covenant shall survive the termination of this
Agreement regardless of the reason) as follows:
 
    7.1.1   Employee will at no time take any action or make any statement that
will disparage or discredit the Company, any of its subsidiaries or their
products or services;
 
7.1.2   During the period of Employee's employment with the Company and for 60
months immediately following the termination of such employment, Employee will
not disclose or reveal to any person, firm or corporation other than in
connection with the business of the Company and its subsidiaries or as may be
required by law, any Trade Secret used or useable by the Company or any of its
subsidiaries, divisions or Affiliates (collectively the “Companies”) in
connection with their respective businesses, known to Employee as a result of
his employment by the Company, or other relationship with the Companies, and
which is not otherwise publicly available. Employee further agrees that during
the term of this Agreement and at all times thereafter, he will keep
confidential and not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Companies or as may be required by
applicable law, any information received by him during the course of his
employment with regard to the financial, business, or other affairs of the
Companies, their respective officers, directors, customers or suppliers which is
not publicly available;

 
4

--------------------------------------------------------------------------------

 

7.1.3   Upon the termination of Employee's employment with the Company, Employee
will return to the Company all documents, customer lists, customer information,
product samples, presentation materials, drawing specifications, equipment and
other materials relating to the business of any of the Companies, which Employee
hereby acknowledges are the sole and exclusive property of the Companies or any
one of them.  Nothing in this Agreement shall prohibit Employee from retaining,
at all times any document relating to his personal entitlements and obligations,
his rolodex, his personal correspondence files; and any additional personal
property;
 
7.1.4   During the term of the Agreement and, for a period of three (3) months
immediately following the termination of the Employee's employment with the
Company, Employee will not: compete, or participate as a shareholder, director,
officer, partner (limited or general), trustee, holder of a beneficial interest,
employee, agent of or representative in any business competing directly with the
Companies without the prior written consent of the Company, which may be
withheld in the Company’s sole discretion; provided, however, that nothing
contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Employee of less than five percent of any security
registered under Section 12 or 15 of the Securities Exchange Act of 1934;
 
7.1.5   During the term of the Agreement and, for a period of eighteen (18)
months immediately following the termination of the Employee's employment with
the Company, Employee will not:
 
7.1.5.1   solicit or accept competing business from any customer of any of the
Companies or any person or entity known by Employee to be or have been, during
the preceding 18 months, a customer or Prospective Customer of any of the
Companies without the prior written consent of the Company;
 
7.1.5.2   encourage, request or advise any such customer or Prospective Customer
of any of the Companies to withdraw or cancel any of their business from or with
any of the Companies; or
 
7.1.6    Employee will not during the period of his employment with the Company
and, subject to the provisions hereof for a period of eighteen (18) months
immediately following the termination of Employee's employment with the Company,
 
7.1.6.1   conspire with any person employed by any of the Companies with respect
to any of the matters covered by this Section 7;
 
7.1.6.2   encourage, induce or solicit any person employed by any of the
Companies to facilitate Employee's violation of the covenants contained in this
Section 7;

 
5

--------------------------------------------------------------------------------

 

7.1.6.3   assist any entity to solicit the employment of any employee of any of
the Companies; or
 
7.1.6.4   employ or hire any employee of any of the Companies, or solicit or
induce any such person to join the Employee as a partner, investor, co-venturer,
or otherwise encourage or induce them to terminate their employment with any of
the Companies.
 
7.2         Employee expressly acknowledges that all of the provisions of this
Section 7 have been bargained for and Employee's agreement hereto is an integral
part of the consideration to be rendered by the Employee which justifies the
rate and extent of the compensation provided for hereunder.
 
7.3         Employee acknowledges and agrees that a violation of any one of the
covenants contained in this Section 7 shall cause irreparable injury to the
Company, that the remedy at law for such a violation would be inadequate and
that the Company shall thus be entitled to a temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy(s) as it sees fit.
 
7.4         Successors.
 
7.4.1  Employee. This Agreement is personal to Employee and, without the prior
express written consent of the Company, shall not be assignable by Employee,
except that Employee’s rights to receive any compensation or benefits under this
Agreement may be transferred or disposed of pursuant to testamentary
disposition, intestate succession or a qualified domestic relations order or in
connection with a Disability.  This Agreement shall inure to the benefit of and
be enforceable by Employee’s estate, heirs, beneficiaries, and/or legal
representatives.
 
7.4.2  The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
 
7.5         Inventions and Patents. The Company shall be entitled to the sole
benefit and exclusive ownership of any inventions or improvements in products,
processes, or other things that may be made or discovered by Employee while he
is in the service of the Company, and all patents for the same. During the Term,
Employee shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Employee shall do all acts reasonably
necessary or required by the Company to give effect to this section.  In all
cases, the Company shall pay all costs and fees associated with such acts by
Employee.

 
6

--------------------------------------------------------------------------------

 

8.    MISCELLANEOUS.
 
8.1         Indemnification. The Company and each of its subsidiaries shall, to
the maximum extent provided under applicable law, indemnify and hold Employee
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Employee’s employment by the Company, other than any such Losses incurred as a
result of Employee’s negligence or willful misconduct.  The Company shall, or
shall cause a subsidiary thereof to, advance to Employee any expenses, including
attorney’s fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law.  Such costs and
expenses incurred by Employee in defense of any such proceeding shall be paid by
the Company or applicable subsidiary in advance of the final disposition of such
proceeding promptly upon receipt by the Company of (a) written request for
payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by or on behalf of Employee to
repay the amounts so advanced if it shall ultimately be determined pursuant to
any non-appealable judgment or settlement that Employee is not entitled to be
indemnified by the Company or any subsidiary thereof. The Company will provide
Employee with coverage under all director’s and officer’s liability insurance
policies which is has in effect during the Term, with no deductible to Employee.
 
8.2         Applicable Law. Except as may be otherwise provided herein, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, applied without reference to principles of conflict of laws.
 
8.3         Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors or legal representatives.
 
8.4         Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Employee:


John Bai
Huamao Apartment Building 7 Room 1207
89 Jianguo Road Chaoyang District
Beijing, China 100026
Telephone:  86-18601288923
E-mail: johnwhit2000@yahoo.com


If to the Company:


Shidai Caifu Tiandi Suite 1906-1909
1 Hangfeng Road Fengtai District
Beijing, China 100070
Attn:  Mr. Rong Yang
Tel: 86-10-5809-0217


With a copy to (which shall not constitute notice):


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Darren Ofsink
Tel: 212-371-8008
 
 
7

--------------------------------------------------------------------------------

 

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.


8.5         Withholding. The Company may withhold from any amounts payable under
the Agreement, such federal, state and local income, unemployment, social
security and similar employment related taxes and similar employment related
withholdings as shall be required to be withheld pursuant to any applicable law
or regulation.
 
8.6         Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and any such provision which is not valid or
enforceable in whole shall be enforced to the maximum extent permitted by law.
 
8.7         Captions. The captions of this Agreement are not part of the
provisions and shall have no force or effect.
 
8.8         Entire Agreement. This Agreement contains the entire agreement among
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
8.9         Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Employee’s
employment hereunder to the extent necessary to the intended preservation of
such rights and obligations.
 
8.10       Waiver. Either Party's failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.
 
8.11       Joint Efforts/Counterparts. Preparation of this Agreement shall be
deemed to be the joint effort of the parties hereto and shall not be construed
more severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
8.12       Representation by Counsel.   Each Party hereby represents that it has
had the opportunity to be represented by legal counsel of its choice in
connection with the negotiation and execution of this Agreement.
 
[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




 
CHINA INFRASTRUCTURE
CONSTRUCTION CORPORATION
     
By: /s/ Rong Yang
 
Name: Rong Yang
 
Title: Chief Executive Officer
     
EMPLOYEE:
     
/s/ John Bai
 
John Bai


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


OPTION GRANT AGREEMENT

 
10

--------------------------------------------------------------------------------

 